CRAWLEY, Judge,
dissenting.
I join Judge Thompson’s dissent, and I also dissent as to the reversal of the judgment as to counts 4, 5, and 9, insofar as each relates to the use of an incorrect VIN to describe the automobile.
The Hollands allege in these counts and in the factual portion of their complaint, and they contend in their brief, that they did not purchase the automobile they took possession of on March 23, 1992, but instead, purchased the automobile identified by the VIN used in the documentation. They contend that the basis, or part of the basis, of the fraud alleged in these counts was Auto Mart’s use of an incorrect VIN.
This contention overlooks the obvious, i.e., that on March 23, 1992, they inspected, selected, negotiated for, executed documents pertaining to, and took possession of a particular automobile, regardless of its VIN.